Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2003

DeAsencio v. Tyson Foods Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3719




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"DeAsencio v. Tyson Foods Inc" (2003). 2003 Decisions. Paper 108.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/108


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                  PRECEDENTIAL

                                       Filed November 14, 2003

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                           No. 02-3719


           MELANIA FELIX DE ASENCIO;
        MANUEL A. GUTIERREZ; ASELA RUIZ;
     EUSEBIA RUIZ; LUIS A. VIGO; LUZ CORDOVA;
   HECTOR PANTAJOS, ON BEHALF OF THEMSELVES
  AND ALL OTHER SIMILARLY SITUATED INDIVIDUALS
                                 v.
                     TYSON FOODS, INC.,
                                  Appellant

     On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
            D.C. Civil Action No. 00-cv-04294
                (Honorable Robert F. Kelly)

                    Argued: April 24, 2003
   Before: SCIRICA, Chief Judge,* AMBRO and GARTH,
                     Circuit Judges


             ORDER AMENDING SLIP OPINION

   IT IS HEREBY ORDERED that the slip opinion in the
above case, filed September 8, 2003, be amended as
follows:

* Judge Scirica began his term as Chief Judge on May 4, 2003.
                              2


    Page 17, footnote 17, line 1, which read:
      “In discussing amendments to 28 U.S.C. § 1367, the
    Federal Courts”
    shall read:
      “In discussing amendments to federal law, the
    Federal Courts”
                              BY THE COURT,
                                  /s/ Anthony J. Scirica
                                       Chief Judge
DATED: November 14, 2003

A True Copy:
        Teste:

                  Clerk of the United States Court of Appeals
                              for the Third Circuit